      Case 2:20-cr-00828 Document 37 Filed on 04/19/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   April 20, 2021
                        UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                    §
 Plaintiff,                                  §
                                             §
       v.                                    §          CRIMINAL NO. 2:20-828
                                             §
SILVIA HERNANDEZ,                            §
 Defendant.                                  §
                                             §

                                          ORDER

       Pending before the Court is Defendant Silvia Hernandez’s letter motion to be

transferred to home confinement. D.E. 36.

       In September of 2020, Defendant pled guilty to transportation of an undocumented

alien. She has served approximately 10 months (48%) of her 21-month sentence and has

a projected release date, after good time credit, of November 18, 2021. She now moves

the Court for release to home confinement because her adult son was recently placed on

life support, and she wishes to be by his side.

       The Bureau of Prisons (BOP) has exclusive authority to determine where a

prisoner is housed. 18 U.S.C. § 3621(B). Defendant’s initial remedy to challenge this

determination is by administrative action within the BOP. The proper vehicle to

thereafter challenge the BOP’s administrative decisions is a petition pursuant to 28

U.S.C. § 2241, which must be filed in the same district where the prisoner is incarcerated.

See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Defendant is currently incarcerated

at FDC Houston, which is located in the Southern District of Texas. Assuming Defendant

1/2
      Case 2:20-cr-00828 Document 37 Filed on 04/19/21 in TXSD Page 2 of 2




remains incarcerated in Houston, she should file any § 2241 petition in this Court after

first exhausting her administrative remedies. To the extent Defendant seeks a sentence

reduction, she should file a motion pursuant to 18 U.S.C. § 3582(c) in this Court, also

after first exhausting her administrative remedies.

       For the foregoing reasons, Defendant’s letter motion for transfer to home

confinement (D.E. 36) is DENIED

       ORDERED this 19th day of April, 2021.

                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




2/2
